PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/495,695
Filing Date: 19 Sep 2019
Appellant(s): JAISER et al.


Randolph Digges
__________________
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Sept. 17, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

Regarding arguments that the Examiner improperly rejected claims 24-27, 29, 32 and 33 under 35 U.S.C. §103, it is not persuasive.

Regarding claim 24, the base reference of Diesnis et al (US 2016/0059469) discloses that, as illustrated in Fig. 8, a device for producing containers (Fig. 8, item 1) filled with at least one liquid content from preforms (Fig. 8, item 2) made of a thermoplastic material.
Specifically, Diesnis discloses, as illustrated in Fig. 4 (also see attached annotated Figure I based on Fig. 4), a tilting liquid L in a cross-section view of part of a container with an extension device and containing a liquid, during a rotational movement of the container. As seen in Fig. 4, a gas bubble (see label in attached annotated Figure I) penetrates deeper due to the tilting liquid L.
Comparing with the tilting liquid L disclosed by Diesnis, in the teachings of Appellant, especially in Fig. 2, only a gas bubble 15 is illustrated. From Fig. 1 to Fig. 9, Appellant does not show any detail how centrifugal force on thermal consequences needed to be compensated through a temperature control device.    

    PNG
    media_image2.png
    352
    325
    media_image2.png
    Greyscale

Annotated Figure I (Based on Fig. 4 in the teachings of Diesnis)
Though Diesnis only applies/discloses the extension device (Fig. 4, item 14) to address one problem of spilling of liquid in his invention, there are more problems exposed when gas bubble touching more areas of walls of the container/preform in his disclosure. 
In other words, it would have been obvious for one of ordinary skilled in the art to consider a further unbalance of the thermal treatment of the containers/preforms due to the tilting liquid L (another unbalance ) disclosed by Diesnis. 
Appellant argues that Diesnis does not contain any teaching or suggestion whatsoever that the preforms should be heated so as to have a temperature profile to compensate for thermal consequences of centrifugal force acting on the one liquid content fed into the 
For one of ordinary skilled in the art, it is understandable that, as illustrated in Fig. 4, for example, the wall of the container/preform contacted with the liquid maybe heated up slower than the wall (see label of the wall touching with gas bubble in attached annotated Figure I) touching gas bubble without touching the liquid. 
Thus, based on the disclosure of Diesnis, especially in the drawing of Fig. 4, the thermal consequence of the tilting liquid in the container due to the rotational movement of the container is disclosed or taught by Diesnis.
Diesnis discloses that, due to the existing of the tilting liquid formed by the rotational movement of the containers/preforms, it would have been obvious to have that the temperature profile imparted in the containers/preforms is thermal consequences of centrifugal force (due to the wheel (48) rotating around the axis substantially parallel to the axis A of the preform 2) acting on the at least one liquid content (Fig. 4, item L) fed into the preforms during the forming and filling phase (Fig. 2 to Fig. 4) being established.
In the teachings of Diesnis, as illustrated in Fig. 8, the assembly 29 (preform + extension device) then undergoes a step of heating in the oven 44 (i.e. conditioning), or heating station ([0076], lines 1-2). 
Appellant argues that Diesnis only discloses the conventional temperature control device and Emmer is directed to a temperature control device not for “hydro forming”. This is not found to be persuasive because both Diesnis and Emmer are in the same field of endeavor, blow molding to fabricate containers. This is supported by the fact that Diesnis discloses the 
Regarding claim 24, the secondary reference of Emmer et al. (US 5,681,521) discloses heat treatment of the body of a preform or of an intermediate-stage container in a blow molding process (ABSTRACT). Thus, Emmer not only provides heat treatment before the preforms are transported to the forming station but also consider to provide thermally conditioning intermediate-stage containers after the preforms are transported in the forming station where the tilting liquid L may occur in the container due to the rotational movement of the container. 
Appellant argues that Emmer discloses the heating patterns in a point symmetry circumferentially around the center A in gas blowing molding instead of a liquid blowing molding instead of claimed non-point-symmetrical heating patterns in liquid blowing molding. However, this is considered to be intended use because the claim 24 is an apparatus claimed by Appellant.     
Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.
Appellant further argues in claim 24 that the resulting combination of Diesnis and Emmer would not read on the invention as claimed in claim 24, it is not persuasive. 
Based on the facts that Diesnis discloses the tilting liquid L due to the rotational movement of the containers in the forming station and Emmer discloses the thermally conditioning intermediate-stage containers in the forming stage, it would have been prima facie 

Regarding arguments in claims 28, 30 and 31 that these claims or their depended claims are improperly rejected, it is not persuasive.  

Appellant argues in claim 28 that there is nothing in the teaching of Diesnis or Emmer that would suggest that the thermally differentiated partial circumferential region is facing radially outward after insertion of the preform into the mold of a forming station, it is not persuasive.  
Diesnis discloses that, as illustrated in Fig. 8, the preforms are transferred to a container forming station 46, via a transfer wheel 47 ([0076], lines 1-3 from bottom). The wheel 48 in the forming station 46 has to be controlled to work with the transfer wheel 47 to impart the 
Emmer discloses that, as illustrated in Figs. 3A, 3B and 4, the hotter zones 13 and cooler zones 14 are oriented and have to be controlled. 
Appellant argues in claim 30 that Diesnis teach to produce a container having a substantially circular symmetry and there would be no apparent reason to combine the teachings of the cited references, it is not persuasive. 
Diesnis discloses the tilting liquid L in the containers/preforms. This phenomenon already causes the unbalance of thermal consequences of liquid on the walls of the containers/preforms. Structurally, Diesnis applies the extension device to avoid the spilling of liquid. Thermally, there is a demand to eliminate the unbalance of thermal consequences of the tilting liquid on the walls of the containers/preforms because the uniform wall thickness of the containers maybe impacted.     
Emmer discloses that, as illustrated in Fig. 4, in the device the inner wall of the mold is configured to produce the container such that the container is rotationally symmetrical about its longitudinal axis and has a substantially circular symmetry, and has 4-fold symmetrical rotation. However, Emmer does not explicitly disclose n is greater than either 4 or 8. 
Emmer discloses the claimed invention (4-fold symmetrical rotation) except for the duplication to have more than 4 or 8 fold symmetrical rotation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate how many fold symmetrical rotation, since it have been held that a mere duplication of working parts of a 
Appellant argues in claim 31 that the Examiner’s rejection of claim 31 simply comes out of thin air and should be reversed, it is not persuasive. 
Basically, Diesnis discloses the tilting liquid L due to the rotational movement of the containers in the forming station and Emmer discloses the thermally conditioning intermediate-stage containers in the forming stage. The teachings of Emmer is related to non-uniform heating of the preforms. It is naturally to combine the teachings of Diesnis and Emmer to solve the problem created by the rotation of the working wheel in the teaching of Diesnis.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Shibin Liang/Patent Examiner, Art Unit 1741

Conferees:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741  
                                                                                                                                                                                                      /RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.